Citation Nr: 0601197	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a dislocation of the left 
shoulder (minor) with degenerative joint disease of the 
acromioclavicular joint and impingement syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
September 1960.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that rating decision the RO increased the rating 
for the left shoulder disability from 10 to 20 percent.  The 
veteran perfected an appeal of the denial of a rating in 
excess of 20 percent.  Following initiation of his appeal, 
his claims file was transferred to the RO in St. Petersburg, 
Florida, because he now resides in that area.

The veteran contends that his left shoulder disability 
precludes him from securing and maintaining substantially 
gainful employment.  He has also presented evidence showing 
that his employment was terminated due to the left shoulder 
disability.  His claim for an increased rating is, therefore, 
deemed to include the issue of entitlement to a total rating 
based on unemployability.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

In an August 2005 rating decision the RO denied entitlement 
to a total disability rating based on individual 
unemployability.  Although the veteran did not separately 
appeal that decision, his appeal of the denial of a rating in 
excess of 20 percent incorporates the issue of entitlement to 
a total rating based on individual unemployability.  
Roberson, 251 F.3d at 1384.  Because the RO has rendered a 
decision on that issue, and informed the veteran of the 
evidence needed to establish entitlement to a total rating, 
including an extra-schedular rating, the Board finds that it 
can adjudicate that issue without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

In a September 2005 statement the veteran raised the issue of 
entitlement to service connection for depression as secondary 
to his service-connected disability.  This issue has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The residuals of the dislocation of the left shoulder are 
manifested by pain, limited endurance, weakness, and 
limitation of motion of the arm to 58 degrees from the side.

3.  The veteran's only service-connected disability is the 
residuals of a dislocation of the left shoulder, currently 
rated as 30 percent disabling.

4.  The evidence does not show that the veteran is precluded 
from obtaining or following substantially gainful employment 
due solely to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
residuals of a dislocation of the left shoulder (minor) with 
degenerative joint disease of the acromioclavicular joint and 
impingement syndrome are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5201 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in notices issued in March 
and November 2003, December 2004, and March and June 2005.  
In those notices the RO informed him of the evidence required 
to establish entitlement to a higher rating, including an 
extra-schedular rating and a total rating based on 
unemployability.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Although the notices were sent following the June 1999 
decision, the veteran has had more than two years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  He responded to the most 
recent notice by stating that he had no additional evidence 
to submit.  Following issuance of the notices the RO received 
additional evidence and readjudicated the substantive merits 
of his claim in a November 2004 supplemental statement of the 
case.  In readjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record on a de novo 
basis, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in 
January 1999 and February 2005.  His representative contends 
that the February 2005 examination is not adequate for rating 
purposes on the basis that the examiner did not use a 
goniometer to determine the range of motion.  It is not clear 
whether the examiner used a goniometer, but he did provide 
specific, detailed data regarding the limitation of motion of 
the shoulder.  Although the regulations indicate that use of 
a goniometer is "indispensable" in determining the range of 
motion, see 38 C.F.R. § 4.46, the regulations do not require 
that the range of motion be based on the use of the 
goniometer.  The Board finds that the examiner in February 
2005 properly determined the range of motion of the left 
shoulder, and that the examination is adequate for rating 
purposes.

The RO also obtained evidence from the veteran's former 
employer regarding the reason for the termination of his 
employment.  The veteran presented testimony before the 
undersigned in March 2003.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and stated that he had no additional evidence to 
submit.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2005).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Factual Background

The veteran's service medical records show that in November 
1957 he incurred a separation of the left acromioclavicular 
joint, which required surgical correction.  Service 
connection for the residuals of the separation has been in 
effect since April 1966, which was then rated as 10 percent 
disabling.

VA treatment records show that in December 1998 the veteran 
complained of increasing pain in his left shoulder over the 
previous year, which was aggravated by reaching.  Examination 
showed active abduction to 60 degrees, and positive 
impingement signs.  He was given exercises to perform for two 
weeks, with the understanding that if his symptoms did not 
improve he would be given a Cortisone injection.  If the 
injection did not alleviate his symptoms, the orthopedist 
recommended an acromioplasty.

In conjunction with his December 1998 claim for an increased 
rating, the RO provided him a VA examination in January 1999.  
He was then employed as a traffic manager by a freight 
company, which involved moving and lifting freight and doing 
clerical work.  He reported having pain in the left shoulder 
with reaching overhead and abduction of the joint, and that 
the pain in his shoulder interfered with his sleep.

On examination the examiner noted that the veteran is right-
hand dominant.  There was a prominence over the left 
acromioclavicular joint, and slight atrophy of the posterior 
deltoid on the left.  The active range of motion of the left 
shoulder was forward flexion of 70 degrees, limited due to 
pain, and active abduction to 80 degrees.  There was weakness 
in the shoulder with external rotation, and considerable 
weakness with abduction.  He had pain in the arm when holding 
it in abduction, and positive impingement signs.  The 
examiner referenced an X-ray study done in September 1998, 
which revealed degenerative joint disease of the left 
acromioclavicular joint.  The examination resulted in 
diagnoses of degenerative joint disease of the left 
acromioclavicular joint and impingement syndrome of the left 
shoulder.

The veteran presented a March 2002 report from his former 
employer indicating that his employment had been terminated 
due to the problems with the left shoulder, in that the 
disability prevented him from performing essential aspects of 
the job, such as lifting and moving freight.

The VA treatment records show that the veteran again 
complained of left shoulder pain in August 2003, and reported 
that the injections he had previously received did not 
alleviate the pain.  Examination revealed active flexion to 
130 degrees, tenderness to palpation of the joint, positive 
impingement signs, and good strength.  The veteran declined 
an additional injection, and the medical care provider 
instructed him to continue using the pain medication that had 
been prescribed.

The veteran was evaluated in the Orthopedic Surgical Clinical 
in December 2003, when he reported increasing pain in the 
left shoulder over the previous six years.  He had difficulty 
raising the shoulder due to pain, and prior injections had 
provided only three weeks of relief.  His complaints were 
assessed as impingement, and he declined surgery.

During a physical therapy evaluation in October 2004 the 
veteran reported having stopped work three years previously 
due to his left shoulder pain.  He complained of pain in the 
shoulder with active elevation, or reaching behind.  His pain 
level at that time was "0" unless he moved.  He did the 
inside housework, but hired someone else to do the yard work.  
Examination at that time revealed passive abduction to 
120 degrees, external rotation to 90 degrees, and internal 
rotation to 35 degrees, limited due to pain.  The therapist 
did not document the active range of motion.

During the February 2005 VA examination the veteran 
complained of pain, weakness, stiffness, occasional swelling, 
and limited endurance of the left shoulder.  He described the 
shoulder pain as a "7" or "8" on a scale of 1-10, which 
worsened to a "10" with use of the shoulder.

Examination disclosed active abduction to 58 degrees, limited 
due to pain; and active flexion to 62 degrees, limited due to 
pain.  The pain he experienced with movement of the shoulder 
was in addition to the constant ache in the joint.  He was 
able to achieve active flexion to 80 degrees, and active 
abduction to 70 degrees, with pain.  The examiner 
characterized the limitation of motion due to pain and 
guarding as marked, and found that it was very difficult for 
the veteran to perform repetitive movements with the 
shoulder.

The veteran presented a July 2005 report from his former 
employer in which the employer stated that he had stopped 
working in January 2001 due to lack of work.
Increased Schedular Rating

In accordance with Diagnostic Code 5201, a 30 percent rating 
is warranted if movement of the left arm is limited to 
25 degrees from the side.  The most conservative measurement 
shows that the veteran was able to elevate the left arm to 
58 degrees of abduction, including the limitation of motion 
due to pain.  The Board finds, therefore, that the criterion 
for a higher rating based on limitation of motion is not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  In addition to the limited motion, the evidence 
shows that the left shoulder disability is manifested by 
pain, stiffness, weakness, and lack of endurance.  The 
veteran reported to his medical care providers and provided 
testimony in September 2005 regarding the extent of the 
functional limitations in his shoulder, which the Board finds 
to be credible.  For that reason the Board finds that the 
additional functional limitations in the left shoulder are 
equivalent to limitation of motion of the left arm to 
25 degrees from the side, and that the evidence supports a 
30 percent rating for the left shoulder disability.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The veteran contends that he is 
entitled to a 50 percent rating for the left shoulder 
disability.  The 30 percent rating that has been assigned, 
however, is the maximum schedular rating available for 
limitation of motion of the minor shoulder.  The evidence 
does not reflect any impairment of the humerus, or ankylosis 
of the joint to warrant a higher rating based on another 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2005).  The Board finds, therefore, that the 
schedular criteria for a disability rating in excess of 
30 percent are not met.  Entitlement to a higher rating based 
on extra-schedular considerations will be discussed below.
Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2005).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2005).  

If the total rating is based on a disability or combination 
of disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  See 
38 C.F.R. § 3.341 (2005).  

The veteran's only service-connected disability consists of 
the left shoulder disability, which has been rated as 
30 percent disabling.  His disability does not, therefore, 
meet the percentage requirement of 38 C.F.R. § 4.16(a) for 
assignment of a total rating based on individual 
unemployability.  In accordance with 38 C.F.R. § 4.16(b), 
however, his case may be referred for consideration of an 
extra-schedular rating if the evidence shows that his 
service-connected disabilities preclude him from obtaining 
and following substantially gainful employment.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2005).

The evidence does not indicate that the veteran has been 
hospitalized for the treatment of his left shoulder 
disability since his separation from service.  He contends 
that he is entitled to a total rating based on 
unemployability because he had to stop work due to his left 
shoulder disability.  

He presented a March 2002 report from his employer indicating 
that his employment had been terminated because he was unable 
to lift and move freight due to his left shoulder disability.  
The veteran stated, however, that following the termination 
of his employment he received unemployment compensation 
benefits, and continued to seek employment for some time.  He 
stated that no one would hire him, however, due to his age 
and disability.  In the July 2005 report the employer 
indicated that the veteran had stopped working due to a lack 
of work, not because he was unable to do the work.  The Board 
notes that in an April 1966 report the same employer stated 
that the veteran had been given jobs that did not require 
lifting, such as driving a truck, due to problems with his 
shoulder.

The veteran's age (he was 62 in October 2001) cannot be a 
factor in determining eligibility for a total rating based on 
unemployability.  See 38 C.F.R. § 4.19 (2005).  He started 
receiving Social Security retirement benefits when he turned 
age 62, and did not indicate that he applied for disability 
benefits.  In addition, the determinant issue is whether his 
service-connected disability precludes him from being able to 
work, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) ("The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.").

The evidence shows that in addition to his service-connected 
left shoulder disability, the veteran suffers from diabetes 
mellitus with diabetic retinopathy, bladder cancer, gout in 
the lower extremities, and hypertension.  An extra-schedular 
rating is warranted only if the evidence shows that there are 
circumstances, other than age and nonservice-connected 
disabilities, that place this veteran in a different position 
from other veterans with a 30 percent rating.  Van Hoose, 
4 Vet. App. at 363.  Although his age and multiple physical 
disabilities may have caused marked interference with 
employment, the evidence does not show that the service-
connected left shoulder disability alone places him in a 
position different from other veteran's with a 30 percent 
rating.  The Board finds, therefore, that the case does not 
present an exceptional or unusual disability picture to 
warrant referral of the case for consideration of an extra-
schedular rating, including a total rating based on 
unemployability.  See Floyd v. Brown, 9 Vet. App. 88 (1996), 
appeal dismissed per curiam 9 Vet. App. 253 (1996) (the Board 
does not have jurisdiction to grant an extra-schedular rating 
in the first instance, but is not precluded from referring 
the case for such consideration).










(continued on next page)

ORDER

A 30 percent rating for the residuals of a dislocation of the 
left shoulder (minor) with degenerative joint disease of the 
acromioclavicular joint and impingement syndrome is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


